—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered April 20, 1999, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues concerning identification, including those relating to the description provided by the victim, were properly presented to the jury and there is no basis to disturb its findings. The victim had a suitable opportunity to observe defendant during the crime and was able to make a reliable identification.
Defendant has not established that his right to be present during a Sandoval hearing was violated (see, People v Kinchen, 60 NY2d 772). From the record, as expanded pursuant to this Court’s order, viewed together with the reasonable inferences that may be drawn therefrom, we conclude that defendant was present at the hearing. Concur—Nardelli, J.P., Mazzarelli, Buckley, Sullivan and Marlow, JJ.